Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:  
In claim 1, lines 13-14; the recitation “independently may be divalent aryl” should be amended to recite “ an independently divalent aryl…”
In claim 1, lines 18-19; the recitation “independently may be” should be amended to recite “independently selected from the group consisting of…”
In claim 2, lines 4-5; the recitation “independently may be selected from ” should be amended to recite “independently selected from the group consisting of…”
In claim 9, line 2; the recitation “ selected from ” should be amended to recite “selected from the group consisting of…”
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,161,443 B2).
Regarding claims 1-10, Kim et al. (see abstract, claims and examples) discloses a fully aromatic polyester amide copolymer resin,  a method for preparing a liquid crystal polyester film, a polymer film comprising the fully aromatic polyester amide copolymer and a flexible metal-coated laminate comprising the polymer films in the Examples. Kim et al. specifically teach in columns 7-9 and Table 1 the following:

    PNG
    media_image1.png
    123
    290
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    582
    275
    media_image2.png
    Greyscale

The amounts used for the respective components are described in Table 1:

    PNG
    media_image3.png
    182
    307
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    169
    288
    media_image4.png
    Greyscale
 . The performance of the polymer film was evaluated as following in Table 4 of column 11.  From the starting material disclosed in Kim et al., which is likewise prepared to give an aromatic liquid crystalline polyester, the polymer film obtained has low water absorption and low dissipation factor, the startign material bisphenol A, and the presence of 4-aminobenzoic acid, 4-aminophenol monomers, which in the polyester amide copolymer necessarily comprises repeating units of the structures (1) and (2), wherein R’ is H, X is -C(=O) and -O-, Ar1 ia phenylene, Ar 2 and Ar3 are the same, Y1 and Y2 are O, and Z is, wherein R1 and R2 are methyl groups.
Kim et al. also discloses that the amino-containing monomer is 2-amino-naphthalene-6-carboxylic acid, 4’-amino-biphenyl-4-carboxylic acid, monomers such as 1,4-phenylene diamine, 1,5-diamino naphthalene and the like can also be added, on the bases of which of the choices of the groups defined by X, R’, Ar1 for one of ordinary skilled in the art. Theses are also conventional choices in the art as to the other groups of Ar2, Ar3, Y1, Y2, but also only examples are given in the description where Ar2 and Ar3 is phenylene and Y1 and Y2 are -O- and no unexpected technical effect is achieved by other juxtaposed group choices. For the other groups of Z’s, Kim et al. disclose bisphenol A and as far as the latter two groups of the defined Z are also commonly known substituents to one of ordinary skill in the art. 
Kim et al. disclose that 40% of the aromatic liquid crystalline polyester is represented by repeating units of formula (1), 10% of repeating units of formula (2) with said aromatic liquid crystalline polyester. Furthermore, Kim et al. disclose that the content of the repeating units derived from aromatic amines having phenolic hydroxyl groups is 20-40 mol%, the repeating units derived from aromatic amino carboxylic acids are in the range of 5-20 mol%, on the basis of which it is within the ordinary skill of the person skilled in the art to adjust the content of repeating units of formula 1 to achieved the desired amount. See abstract, claim 1, col. 2, lines 32-45 and examples). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Kim et al. disclose a liquid crystal polyester composition, comprising the aromatic polyester amide copolymer and a solvent (N,N-dimethylacetamide; col. 6, lines 27-38).
Kim et al. do not explicitly teach a filler is added to the composition. However, it is well-known to one of ordinary skill in the art to add inorganic or organic fillers to liquid crystal  polyester composition. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wilson et al. (US 5,173,562; see abstract, claims and examples) teach an aromatic liquid crystal polyester. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722